ORDER
PER CURIAM.
Mark Mitchell appeals the judgment entered after a jury convicted him of possession of a controlled substance in violation of section 195.202, RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would serve no *244jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.